Name: Commission Regulation (EEC) No 2934/92 of 8 October 1992 amending the indicative ceilings fixed by Regulation (EEC) No 3810/91 in the framework of the supplementary trade mechanism for the trade with Spain and Portugal in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/10 9. 10 . 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2934/92 of 8 October 1992 amending the indicative ceilings fixed by Regulation (EEC) No 3810/91 in the framework of the supplementary trade mechanism for the trade with Spain and Portugal in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular for Spain Articles 83 and 85 (3) and for Portugal Articles 251 and 252 (3) thereof, Whereas Commission Regulation (EEC) No 3810/91 (') fixes the indicative ceilings for imports of live animals of the bovine species from the Community as constituted on 31 December 1985 for the fifth and sixth two-month periods of 1992 at 30 000 head into Spain and 2 000 head into Portugal ; Whereas Commission Regulation (EEC) No 2576/92 (2), provisionally suspends the issuing of STM licences for live animals of the bovine species as an interim protective measure ; whereas in view of the foreseeable trend on the Spanish and Portuguese markets and as a definitive measure pursuant to Articles 85 (3) and 252 (3) of the Act of Accession the indicative ceiling fixed for the fifth and sixth two-month periods of 1992 should be raised ; HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species other than pure ­ bred breeding animals and animals for bullfights : 1 . the Annexes to Regulation (EEC) No 3810/91 are hereby replaced by the Annex hereto ; 2. applications for STM licences may be re-submitted from 5 October 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 28 . 12. 1991 , p : 53. (2) OJ No L 258 , 4. 9 . 1992, p. 8 . 9. 10 . 92 Official Journal of the European Communities No L 293/11 ANNEX 'ANNEX I Group I CN code Description Indicative ceiling 1992 1 0102 90 Live animals of the bovine species other than pure-bred 240 000 head breeding animals and animals for bullfights (head) of which : January/February : 45 000 March/April : 45 000 May/June : 25 000 July/August : 25 000 September/October : 50 000 November/December : 50 000 2 0201 10  Meat of animals of the bovine species, fresh or chilled, 35 000 tonnes 0201 20 bone-in of which : January/February : 6 000 March/April : 6 000 3 0201 30  Meat of animals of the bovine species, fresh or chilled, May/June : . 6 000 boneless (tonnes equivalent carcase weight) July/August : 5 000 September/October : 6 000 November/December : 6 000 ANNEX II Group I CN code Description Indicative ceiling 1992 1 ex 0102 90 Live animals of the domestic bovine species other than 19 000 head pure-bred breeding animals for bullfights (head) of which : January/February : 4 000 March/April : 4 000 May/June : 1 500 July/August : 1 500 September/October : 4 000 November/December : 4 000 2 0201 10  Meat of animals of the bovine species, fresh or chilled, 35 000 tonnes 0201 20 bone-in of which : January/February : 6 000 March/April : 6 000 3 0201 30  Meat of animals of the bovine species, fresh or chilled, May/June : 6 000 boneless (tonnes equivalent carcase weight) July/August : 5 000 September/October : 6 000 November/December : 6 000 4 0202 10  Meat of animals of the bovine species, fresh or chilled, 3 800 tonnes 0202 20 bone-in of which : January/February : 635 March/April : 635 5 0202 30  Meat of animals of the bovine species, frozen, boneless May/June : 635 (tonnes equivalent carcase weight) July/August : 635 September/October : 630 November/December : 630'